DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Request for Continued Examination on the merits. Claims 1, 3, 5-6, 8, 10, 12, 14-16, and 18-19 are currently pending and are addressed below.

Response to Amendments
	The amendment filed on July 18th, 2022 has been considered and entered. Accordingly, claims 1, 3, 5-6, 8, 10, 12, 14, 16, and 18 have been amended. Claims 9 and 17 have been cancelled. 

Response to Arguments
	The applicant’s arguments with respect to claims 1, 3, 5-6, 8, 10, 12, 14-16, and 18-19 have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendments

Contingent Limitations
	Claims 1 and 10 contain various conditional limitations. Claim 1 is an apparatus claims. Claim 10 is a process claim. 

Claim 1:  when receiving a destination for moving along the first road, select one of the plurality of available traveling routes based on the scores respectively corresponding to the plurality of available traveling routes; control the vehicle to travel on the first road along the selected available traveling route . . .  while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to plurality of available traveling routes associated with the first road
Claim 10; when receiving a destination for moving along the first road, selecting one of the plurality of available traveling routes based on the scores respectively corresponding to the plurality of available traveling routes; controlling the vehicle to travel on the first road along the selected available traveling route . . .  while the vehicle is traveling on the first road along the selected available traveling route, updating the reliability scores respectively corresponding to plurality of available traveling routes associated with the first road

With respect to system claim 1, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to conditional limitations of claim 10, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 10 are process claims, Ex Parte Schulhauser applies to limitations (2), See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 10 does not require “selecting one of the plurality of available traveling routes based on the scores respectively corresponding to the plurality of available traveling routes” since the conditional phrases “when receiving a destination for moving on the first road” does not require that the determination is actually made (i.e., “receiving a destination”; -- rather than that they are determined). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 10, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190310100 A1) (“Yang”) in view of Monzen (US 20170227966 A1) (“Monzen”) in view of Pandita (US 20170057502 A1) (“Pandita”) in view of Arai (US 20070032949 A1) (“Arai”).

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a processor, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

	
	With respect to claim 1, Yang teaches a vehicle comprising: 
	a Global Positioning System (GPS) transceiver configured to estimate a current location of the vehicle on a high definition map (A GPS is used to determine vehicle’s current location on a map: See at least Yang Paragraphs 34 and 50)
	a memory; and a processor (memory and processor: See at least Yang Paragraph 50) configured to: 
	while the vehicle is driving on a first road, determine a plurality of available traveling routes associated with the first road, based on information about a plurality of lanes included in the first road and information about at least one external vehicle on the first road, wherein the plurality of available traveling routes respectively correspond to the plurality of lanes included in the first road (Plurality of lane-level routes in a road that vehicle travels on is determined based on road and environment information: See at least Yang Paragraphs 59-68).
	Yang, however, fails to explicitly disclose a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle, determine reliability scores respectively corresponding to the plurality of  available traveling routes, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle, wherein an available traveling route corresponding to a lane farther from the vehicle is determined a relatively lower reliability score than an available traveling route corresponding to a lane located close to the vehicle; store information regarding to the reliability scores respectively corresponding to the plurality of available traveling routes; when receiving a destination for moving along the first road, select one of the plurality of routes based on the reliability scores respectively corresponding to the plurality of available traveling routes; control the vehicle to travel on the first road along the selected available traveling route; and while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road.
	Monzen teaches to determine reliability scores1 respectively corresponding to the plurality of available traveling routes, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle, wherein an available traveling route corresponding to a lane farther from the vehicle is determined a relatively lower reliability score than an available traveling route corresponding to a lane located close to the vehicle (Cost scores are given to lanes in a route, where moving to father lanes have a higher cost score than that of lanes closer to the one that the vehicle is currently on: See at least Monzen Paragraphs 88, 46 and Figures 3 and 7). 
store information regarding to the reliability scores respectively corresponding to the plurality of available traveling routes (Storing information on scores: See at least Monzen Paragraphs 15, 36-37).
when receiving a destination for moving along the first road, select one of the plurality of  one available traveling routes based on the reliability scores respectively corresponding to the one plurality of available traveling routes; control the vehicle to travel on the first road along the selected available traveling route (Monzen FIG. 14 and 15 show an input of a destination and a selection of a reliable lane that a vehicle should be travelling in and controls the vehicle to travel on the reliable lane)
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yang to include to determine reliability scores respectively corresponding to the plurality of  available traveling routes, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle, wherein an available traveling route corresponding to a lane farther from the vehicle is determined a relatively lower reliability score than an available traveling route corresponding to a lane located close to the vehicle; store information regarding to the reliability scores respectively corresponding to the plurality of available traveling routes, when receiving a destination for moving along the first road, select one of the plurality of  one available traveling routes based on the reliability scores respectively corresponding to the one plurality of available traveling routes; control the vehicle to travel on the first road along the selected available traveling route, as taught by Monzen as disclosed above, in order to ensure accurate information on a route (Monzen Paragraph 3 “The present disclosure relates to technology for supporting a lane change of a vehicle or performing the lane change”).
	Yang in view of Monzen fail to explicitly disclose a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle, and while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road.
	Pandita, however, teaches a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle (Camera on a vehicle detects objects in an environment: See at least Pandita Paragraph 34, 38), 
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yang in view of Monzen to include a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle, as taught by Pandita as disclosed above, in order to ensure accurate information of the vehicle’s surroundings is presented (Pandita Paragraph 1).
	Yang in view of Monzen in view of Pandita fail to explicitly disclose that while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road. 
	Arai, however, teaches that while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road (Updating reliability scores of routes as vehicle drives on them: See at least Aria Paragraphs 15 and 43).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yang in view of Monzen in view of Pandita to include that while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road, as taught by Aria as disclosed above, in order to ensure the most optimal route is given to a vehicle when travelling (Arai Paragraph 11 “The present invention solves the problem described above. More specifically, the present invention provides a navigation device that allows the user to reliably combine user-provided data with official data”).

With respect to claim 5, and similarly claim 14, Yang in view of Monzen Pandita in view of Arai teaches generating the plurality available traveling routes associated with the first road based on at least one of a route along which the vehicle travels, a route along which the at least one external vehicle near the vehicle travels, a lane shape around the vehicle, a road state around the vehicle, a traffic state around the vehicle, and a type of the at least one external vehicle near the vehicle (Routes are determined based on lane shape: See at least Pandita Paragraph 61 | Routes are determined by traffic state around vehicle: See at least Monzen Paragraph 53).

With respect to claim 6, Pandita in view of Arai fail teach determining a candidate available traveling route having a reliability score that is greater than or equal to a reference value, from among the plurality of traveling routes (Threshold of whether routes have a score greater than a threshold: See at least Pandita Paragraph 60). 

With respect to claim 8, Pandita in view of Arai teach that the memory stores information about the plurality of available traveling routes as metadata of the definition map (Information on routes are stored as metadata: See at least Arai Paragraph 41 | Paragraph 70).

With respect to claim 10, Yang teaches a method of assisting traveling of a vehicle the method comprising: 
	a Global Positioning System (GPS) transceiver configured to estimate a current location of the vehicle on a high definition map (A GPS is used to determine vehicle’s current location on a map: See at least Yang Paragraphs 34 and 50)
	a memory; and a processor (memory and processor: See at least Yang Paragraph 50) configured to: 
	while the vehicle is driving on a first road, determine a plurality of available traveling routes associated with the first road, based on information about a plurality of lanes included in the first road and information about at least one external vehicle on the first road, wherein the plurality of available traveling routes respectively correspond to the plurality of lanes included in the first road (Plurality of lane-level routes in a road that vehicle travels on is determined based on road and environment information: See at least Yang Paragraphs 59-68).
	Yang, however, fails to explicitly disclose a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle, determine reliability scores respectively corresponding to the plurality of  available traveling routes, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle, wherein an available traveling route corresponding to a lane farther from the vehicle is determined a relatively lower reliability score than an available traveling route corresponding to a lane located close to the vehicle; store information regarding to the reliability scores respectively corresponding to the plurality of available traveling routes; when receiving a destination for moving along the first road, select one of the plurality of routes based on the reliability scores respectively corresponding to the plurality of available traveling routes; control the vehicle to travel on the first road along the selected available traveling route; and while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road.
	Monzen teaches to determine reliability scores2 respectively corresponding to the plurality of available traveling routes, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle, wherein an available traveling route corresponding to a lane farther from the vehicle is determined a relatively lower reliability score than an available traveling route corresponding to a lane located close to the vehicle (Cost scores are given to lanes in a route, where moving to father lanes have a higher cost score than that of lanes closer to the one that the vehicle is currently on: See at least Monzen Paragraphs 88, 46 and Figures 3 and 7). 
store information regarding to the reliability scores respectively corresponding to the plurality of available traveling routes (Storing information on scores: See at least Monzen Paragraphs 15, 36-37).
when receiving a destination for moving along the first road, select one of the plurality of  one available traveling routes based on the reliability scores respectively corresponding to the one plurality of available traveling routes; control the vehicle to travel on the first road along the selected available traveling route (Monzen FIG. 14 and 15 show an input of a destination and a selection of a reliable lane that a vehicle should be travelling in and controls the vehicle to travel on the reliable lane)
It would have been obvious to one of ordinary skill in the art to have modified the method of Yang to include to determine reliability scores respectively corresponding to the plurality of  available traveling routes, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle, wherein an available traveling route corresponding to a lane farther from the vehicle is determined a relatively lower reliability score than an available traveling route corresponding to a lane located close to the vehicle; store information regarding to the reliability scores respectively corresponding to the plurality of available traveling routes, when receiving a destination for moving along the first road, select one of the plurality of  one available traveling routes based on the reliability scores respectively corresponding to the one plurality of available traveling routes; control the vehicle to travel on the first road along the selected available traveling route, as taught by Monzen as disclosed above, in order to ensure accurate information on a route (Monzen Paragraph 3 “The present disclosure relates to technology for supporting a lane change of a vehicle or performing the lane change”).
	Yang in view of Monzen fail to explicitly disclose a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle, and while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road.
	Pandita, however, teaches a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle (Camera on a vehicle detects objects in an environment: See at least Pandita Paragraph 34, 38), 
	It would have been obvious to one of ordinary skill in the art to have modified the method of Yang in view of Monzen to include a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle, as taught by Pandita as disclosed above, in order to ensure accurate information of the vehicle’s surroundings is presented (Pandita Paragraph 1).
	Yang in view of Monzen in view of Pandita fail to explicitly disclose that while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road. 
	Arai, however, teaches that while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road (Updating reliability scores of routes as vehicle drives on them: See at least Aria Paragraphs 15 and 43).
	It would have been obvious to one of ordinary skill in the art to have modified the method of Yang in view of Monzen in view of Pandita to include that while the vehicle is traveling on the first road along the selected available traveling route, update the reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road, as taught by Aria as disclosed above, in order to ensure the most optimal route is given to a vehicle when travelling (Arai Paragraph 11 “The present invention solves the problem described above. More specifically, the present invention provides a navigation device that allows the user to reliably combine user-provided data with official data”).

With respect to claim 15, Pandita in view of Arai teaches A non-transitory computer-readable recording medium having recorded thereon a program for executing, on a computer, the method in-of claim 10 (Non-transitory medium: See at least Pandita Paragraph 19).

With respect to claim 19, Pandita in view or Arai teach a distance sensor configured to detect a distance to the at least one external vehicle a distance sensor configured to detect a distance to the at least one external vehicle (Distance sensor: See at least Pandita Paragraph 2  | Paragraph 25).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190310100 A1) (“Yang”) in view of Monzen (US 20170227966 A1) (“Monzen”) in view Pandita (US 20170057502 A1) (“Pandita”) in view of Arai (US 20070032949 A1) (“Arai”) further in view of Kim (US 20150120187 A1) (“Kim”) and Wheeler (US 20180188743 A1) (“Wheeler”).
	
	With respect to claim 3, and similarly claim 12, Yang in view of Monzen in view of Pandita in view of Arai teach storing data of the high definition map including the plurality of available traveling routes (Storing data of routes on a high definition map: See at least Pandita Paragraph 20 | Paragraph 29).
	Yang in view of Monzen in view of Pandita in view of Arai fail to explicitly disclose determining coordinates, corresponding to points included in the at least one available traveling route, on a high definition map and storing data of the at least one available traveling route using the coordinates.
	Kim, however, teaches determining coordinates, corresponding to points included in the plurality of traveling routes, on a high definition map (Determining coordinates of routes: See at least Kim Paragraph 44 | Paragraph 101).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Yang in view of Monzen in view of Pandita in view of Arai to include determining coordinates, corresponding to points included in the plurality of traveling routes, on a high definition map, as taught by Kim as disclosed above in order to ensure an accurate route given to a vehicle (Kim Paragraph 2 “The present invention relates to an apparatus and a method of generating a travel route of a vehicle. ”).
	Yang in view of Monzen in view of Pandita in view of Arai in view of Kim fail to explicitly disclose storing data of the plurality of traveling routes using the coordinates. 
	Wheeler teaches storing data of the plurality of traveling routes using the coordinates (Storing route data using coordinates: See at least Wheeler Paragraph 55 | Paragraphs 86-87).
	It would have been obvious to one of ordinary skill to have modified the apparatus of Yang in view of Monzen in view of Pandita in view of Arai in view of Kim to include storing data of the plurality of traveling routes using the coordinates, as taught by Wheeler as disclosed above, in order to ensure easy and efficient acquisition of necessary coordinates for a travel route (Wheeler Paragraph 2 “This disclosure relates generally to generating routes for vehicles in general, and more particularly to generating accurate routes based on high definition maps with high precision for safe navigation of autonomous vehicles.”).

Claims 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190310100 A1) (“Yang”) in view of Monzen (US 20170227966 A1) (“Monzen”) Pandita (US 20170057502 A1) (“Pandita”) in view of Arai (US 20070032949 A1) (“Arai”) further in view of Witte (US 20160223348 A1) (“Witte”).

With respect to claim 16, Yang in view of Monzen in view of Pandita in view of Arai teach determining a reliability scores respectively corresponding to the plurality of available travel routes (Cost scores are given to lanes in a route, where moving to father lanes have a higher cost score than that of lanes closer to the one that the vehicle is currently on: See at least Monzen Paragraphs 88, 46 and Figures 3 and 7). 
 However, Pandita in view of Arai fail to explicitly disclose the score is based on “a number of external vehicles traveling on the plurality of available travel routes”
	Witte, however, teaches determining the at least one reliability score3 based on a number of external vehicles traveling on the plurality of available travel routes (Scores of routes are based on number of external vehicles in the lanes: See at least Witte Paragraph 24 | Paragraph 27  | Paragraph 55).
It would have been obvious to one of ordinary skill in the art to have modified the method of Yang in view of Monzen in view of Pandita in view of Arai to include determining the at least one reliability score based on a number of external vehicles traveling on the plurality of available travel routes, as taught by Witte as disclosed above, in order to determine the most optimal route for a vehicle to travel on since a higher number of vehicles on a route makes lane lines harder to detect since the lines are blocked from view (Witte Paragraph 1 “This invention relates to methods and systems for generating routes, and also extends to navigation devices and servers arranged to generate routes, in particular, although not exclusively, in a manner that may more evenly balance traffic flow across a network.” | Paragraph 10 “In addition, the device may continually monitor road and traffic conditions, and offer to or choose to change the route over which the remainder of the journey is to be made due to changed conditions.”). 

	With respect to claim 18, Pandita in view of Arai fail to explicitly disclose updating the at least one reliability scores respectively  corresponding to the plurality of available traveling routes associated with the first road, based on information related to the driving lane of the vehicle or the driving lane of the at least one external vehicle.
	Witte, however, teaches updating the at least one reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road, based on information related to the driving lane of the vehicle or the driving lane of the at least one external vehicle. (Updating scores based on traffic conditions including external vehicles: See at east Witte Paragraph 24 | Paragraph 27 | Paragraph 55 | Paragraph 63).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita in view of Arai to include updating the at least one reliability scores respectively corresponding to the plurality of available traveling routes associated with the first road, based on information related to the driving lane of the vehicle or the driving lane of the at least one external vehicle, as taught by Witte as disclosed above, in order to determine the most optimal route for a vehicle to travel on (Witte Paragraph 1 “This invention relates to methods and systems for generating routes, and also extends to navigation devices and servers arranged to generate routes, in particular, although not exclusively, in a manner that may more evenly balance traffic flow across a network.”).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition of “reliability score”, but merely indicates it can be determined “according to a predetermined criterion” (Spec Paragraph 76) and that it is “a reference value” (Spec Paragraph 78) although examples are provided that it may relate to distance of lanes from the current vehicle lane or a number of vehicles in potential travel route.
        2 The specification does not provide a limiting definition of “reliability score”, but merely indicates it can be determined “according to a predetermined criterion” (Spec Paragraph 76) and that it is “a reference value” (Spec Paragraph 78) although examples are provided that it may relate to distance of lanes from the current vehicle lane or a number of vehicles in potential travel route.
        3 The specification does not provide a limiting definition of “reliability score”, but merely indicates it can be determined “according to a predetermined criterion” (Spec Paragraph 76) and that it is “a reference value” (Spec Paragraph 78) although examples are provided that it may relate to distance of lanes from the current vehicle lane or a number of vehicles in potential travel route.